DETAILED ACTION
Claims 1-38 have been canceled. Claim 55 has been amended. Claims 39-58 have been examined and are rejected.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 39-45 and 48-54 is/are rejected under 35 U.S.C. 103 as being unpatentable over Non-Patent Literature “Discussion on DL beam recovery” (hereinafter “NPL”) and US 2020/0389220 A1 to Kang et al. (hereinafter “Kang”).

As per claim 39, NPL discloses a method performed by a terminal device (NPL section 1 discloses a UE), comprising: transmitting, to a network device, a Physical Random Access Channel (PRACH) if a beam failure is detected (Page 3, section 2.2.1 discloses PRACH-like channel is used for beam failure recovery request transmission. Page 3 section 2.2.2 discloses once beam failure is identified by one UE, the UE chooses randomly one resource from the resource pool and transmits the request signal), and receiving, from the network device, a Physical Downlink Control Channel (PDCCH) in response to the PRACH, wherein the PDCCH is scrambled by an identity specific for the terminal device (Page 3, section 2.2.2 discloses when the bNB detects a request signal and figures out the UE identity by mapping the sequence to the UE identity, gNB transmits a DL control channel on the new BPL to the UE, i.e., the DCI is scrambled with UE’s C-RNTI).
NPL may not explicitly disclose, but Kang, which is in the same field of endeavor, discloses where the downlink control channel is a PDCCH (Kang [0158-0160]). The purpose of Kang is to performing beam recovery (Kang [0001]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Kang with NPL, to enable more efficient one-to-many data delivery for audio-video conferencing, to performing beam recovery (Kang [0001]) and optimize transfer rates (Kang [0174]).

Note: Examiner respectfully notes the use of the term “if” followed by the claim limitation results in a determination of the limitation being conditional in nature, and therefore is not a necessary element for rejection in view of the prior art of record. Examiner respectfully suggests amending limitations using the term "if" to recite "when", therefore requiring the limitation to be considered. Examiner notes the limitation following the term "if" is conditional and does not necessarily happen, wherein the use of the term “when” requires the limitation to happen and is not a matter of “if” the limitation happens or is performed, but necessarily “when” the limitation happens or is performed. (see MPEP 2111.04 (II))

As per claim 40, NPL and Kang discloses the method of claim 39, wherein the PDCCH is received based on resource specific for a beam failure recovery (NPL page 4, section 2.2.2: "DCI for Msg2 is scrambled by BR-RNTI (beam request RNIT) which is a function of the PRACH resource for beam failure request. Msg2 carries the index of the sequence on which gNB receives the request signal. Msg2 and its DCI are transmitted with the new DL Tx beam. By reading the index of the PRACH resource/sequence in Msg2 (and its DCI scrambler), UE determines whether its request signal has been successfully delivered. Resource allocation information is included in Msg2 for UE to send an Msg3-like message.")).
NPL may not explicitly disclose, but Kang, which is in the same field of endeavor, discloses where the downlink control channel is a PDCCH (Kang [0158-0160]). The purpose of Kang is to performing beam recovery (Kang [0001]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Kang with NPL, to enable more efficient one-to-many data delivery for audio-video conferencing, to performing beam recovery (Kang [0001]) and optimize transfer rates (Kang [0174]).
As per claim 41, NPL and Kang discloses the method of claim 39, wherein the PDCCH is received in a resource indicated by the PRACH (NPL Page 4, section 2.2.2).
NPL may not explicitly disclose, but Kang, which is in the same field of endeavor, discloses where the downlink control channel is a PDCCH (Kang [0158-0160]). The purpose of Kang is to performing beam recovery (Kang [0001]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Kang with NPL, to enable more efficient one-to-many data delivery for audio-video conferencing, to performing beam recovery (Kang [0001]) and optimize transfer rates (Kang [0174]).
As per claim 42, NPL and Kang discloses the method of claim 39, wherein the PRACH indicates a beam identification information for a beam failure recovery (NPL page 1, section 1: "Beam failure recovery request transmission - Information carried by beam failure recovery request includes at least one followings
• Explicit/implicit information about identifying UE and new gNB TX beam
information
• Explicit/implicit information about identifying UE and whether or not new
candidate beam exists
• FFS:
• Information indicating UE beam failure
• Additional information, e.g., new beam quality";
page 2, section 2.1 : "When all BPLs fail, UE needs to send a request to gNB so
that gNB can reconfigure BPLs for the UE. If new DL Tx beam has been
obtained, UE can also report the new Tx beam together with the request.").

As per claim 43, NPL and Kang discloses the method of claim 42, wherein the beam identification information indicates a new beam for the beam failure recovery (NPL page 1, section 1; page 2, section 2.1).
As per claim 44, NPL and Kang discloses the method of claim 39, further comprising receiving, from the network device, a configuration related with a beam failure recovery via RRC signaling (page 3, section 2.2.2; page 4, section 2.3: "New candidate beam is identified by monitoring at least periodic CSI-RS for beam management. The periodic CSI-RS is configured by network." Page 2, section 2.2).
As per claim 45, NPL and Kang discloses the method of claim 44, wherein the PRACH is transmitted based on the configuration (page 3, section 2.2.2: "Assume one set of PRACH resources are reserved for beam recovery purposes. The transmission of the request signal within the set can be either contention-based or contention-free. For contention-free transmission, UE transmits the request signal in a dedicated resource which is VE-specifically configured.").
As per claim 48, NPL discloses a method perform by a network device (NPL section 1 discloses a gNB), comprising: receiving, from a terminal device, a Physical Random Access Channel (PRACH) indicating information related with beam failure (NPL page 3, section 2.2.1: "PRACH-like channel is used for beam failure recovery request transmission."; page 3, section 2.2.2: "Once beam failure is identified by one UE, the UE chooses randomly one resource from the resource pool and transmit the request signal. As any UE may trigger the transmission, gNB has to distinguish which UE is sending the request signal."); transmitting, to the terminal device, a Physical Downlink Control Channel (PDCCH) in response the PRACH, wherein the PDCCH is scrambled by identity specific for the terminal device (NPL Page 3, section 2.2.2 discloses when the gNB detects a request signal and figures out the UE identity by mapping the sequence to the UE identity, gNB transmits a DL control channel on the new BPL to the UE, i.e., the DCI is scrambled with UE’s C-RNTI).
NPL may not explicitly disclose, but Kang, which is in the same field of endeavor, discloses where the downlink control channel is a PDCCH (Kang [0158-0160]). The purpose of Kang is to performing beam recovery (Kang [0001]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Kang with NPL, to enable more efficient one-to-many data delivery for audio-video conferencing, to performing beam recovery (Kang [0001]) and optimize transfer rates (Kang [0174]).
As per claim 49, NPL and Kang discloses the method of claim 48, wherein the PDCCH is transmitted in resources specific for a beam failure recovery (NPL page 4, section 2.2.2: "DCI for Msg2 is scrambled by BR-RNTI (beam request RNIT) which is a function of the PRACH resource for beam failure request. Msg2 carries the index of the sequence on which gNB receives the request signal. Msg2 and its DCI are transmitted with the new DL Tx beam. By reading the index of the PRACH resource/sequence in Msg2 (and its DCI scrambler), UE determines whether its request signal has been successfully delivered. Resource allocation information is included in Msg2 for UE to send an Msg3-like message.")).
NPL may not explicitly disclose, but Kang, which is in the same field of endeavor, discloses where the downlink control channel is a PDCCH (Kang [0158-0160]). The purpose of Kang is to performing beam recovery (Kang [0001]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Kang with NPL, to enable more efficient one-to-many data delivery for audio-video conferencing, to performing beam recovery (Kang [0001]) and optimize transfer rates (Kang [0174]).
As per claim 50, NPL and Kang discloses the method of claim 48, wherein the PDCCH is transmitted in a resource indicated by the PRACH (NPL Page 4, section 2.2.2).
NPL may not explicitly disclose, but Kang, which is in the same field of endeavor, discloses where the downlink control channel is a PDCCH (Kang [0158-0160]). The purpose of Kang is to performing beam recovery (Kang [0001]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Kang with NPL, to enable more efficient one-to-many data delivery for audio-video conferencing, to performing beam recovery (Kang [0001]) and optimize transfer rates (Kang [0174]).
As per claim 51, NPL and Kang discloses the method of claim 48, wherein the PRACH indicates a beam identification information for a beam failure recovery (NPL page 1, section 1: "Beam failure recovery request transmission - Information carried by beam failure recovery request includes at least one followings
• Explicit/implicit information about identifying UE and new gNB TX beam
information
• Explicit/implicit information about identifying UE and whether or not new
candidate beam exists
• FFS:
• Information indicating UE beam failure
• Additional information, e.g., new beam quality";
page 2, section 2.1 : "When all BPLs fail, UE needs to send a request to gNB so
that gNB can reconfigure BPLs for the UE. If new DL Tx beam has been
obtained, UE can also report the new Tx beam together with the request.").

As per claim 52, NPL and Kang discloses the method of claim 51, wherein the beam identification information indicates a new beam for the beam failure recovery (NPL page 1, section 1; page 2, section 2.1).
As per claim 53, NPL and Kang discloses discloses the method of claim 48, further comprising transmitting, to the terminal device, a configuration related with a beam failure recovery via RRC signaling (page 3, section 2.2.2; page 4, section 2.3: "New candidate beam is identified by monitoring at least periodic CSI-RS for beam management. The periodic CSI-RS is configured by network." Page 2, section 2.2).
As per claim 54, NPL and Kang discloses discloses the method of claim 53, wherein the PRACH is received based on the configuration (page 3, section 2.2.2: "Assume one set of PRACH resources are reserved for beam recovery purposes. The transmission of the request signal within the set can be either contention-based or contention-free. For contention-free transmission, UE transmits the request signal in a dedicated resource which is VE-specifically configured.").
As per claim 57, NPL discloses discloses a terminal device (NPL section 1 discloses a UE) comprising a processor configured to: transmit, to a network device, a Physical Random Access Channel (PRACH) if a beam failure is detected (NPL Page 3, section 2.2.1 discloses PRACH-like channel is used for beam failure recovery request transmission. Page 3 section 2.2.2 discloses once beam failure is identified by one UE, the UE chooses randomly one resource from the resource pool and transmits the request signal), and receive, from the network device, a Physical Downlink Control Channel (PDCCH) in response to the PRACH, wherein the PDCCH is scrambled by an identity specific for the terminal device (NPL Page 3, section 2.2.2 discloses when the bNB detects a request signal and figures out the UE identity by mapping the sequence to the UE identity, gNB transmits a DL control channel on the new BPL to the UE, i.e., the DCI is scrambled with UE’s C-RNTI).
NPL may not explicitly disclose, but Kang, which is in the same field of endeavor, discloses a UE processor and where the downlink control channel is a PDCCH (Kang [0158-0160] and Fig. 14). The purpose of Kang is to performing beam recovery (Kang [0001]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Kang with NPL, to enable more efficient one-to-many data delivery for audio-video conferencing, to performing beam recovery (Kang [0001]) and optimize transfer rates (Kang [0174]).
As per claim 58, NPL discloses a network device (NPL section 1 discloses a gNB) comprising a processor configured to: receive, from a terminal device, a Physical Random Access Channel (PRACH) indicating information related with beam failure (NPL page 3, section 2.2.1: "PRACH-like channel is used for beam failure recovery request transmission."; page 3, section 2.2.2: "Once beam failure is identified by one UE, the UE chooses randomly one resource from the resource pool and transmit the request signal. As any UE may trigger the transmission, gNB has to distinguish which UE is sending the request signal."); transmit, to the terminal device, a Physical Downlink Control Channel (PDCCH) in response the PRACH, wherein the PDCCH is scrambled by identity specific for the terminal device (NPL Page 3, section 2.2.2 discloses when the gNB detects a request signal and figures out the UE identity by mapping the sequence to the UE identity, gNB transmits a DL control channel on the new BPL to the UE, i.e., the DCI is scrambled with UE’s C-RNTI).
NPL may not explicitly disclose, but Kang, which is in the same field of endeavor, discloses eNB processor and where the downlink control channel is a PDCCH (Kang [0158-0160] and Fig. 13). The purpose of Kang is to performing beam recovery (Kang [0001]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Kang with NPL, to enable more efficient one-to-many data delivery for audio-video conferencing, to performing beam recovery (Kang [0001]) and optimize transfer rates (Kang [0174])

Claims 46-47 and 55-56 is/are rejected under 35 U.S.C. 103 as being unpatentable over NPL and Kang as applied to claims 39-45 and 48-54 above, and further in view of US 2018/0048375 A1 to Guo et al. (hereinafter “Guo”).

As per claim 46, NPL and Kang discloses the method of claim 39, further comprising: performing an operation for receiving a downlink transmission after a time offset from a reception of the PDCCH. 
NPL may not explicitly disclose, but Guo, which is in the same field of endeavor, discloses performing an operation for receiving a downlink transmission after a time offset from a reception of the PDCCH (Guo [0168] In one embodiment, the BS configures the transmit beam for a PDSCH through a DCI in PDCCH which schedules a PDSCH allocation. The DCI could contains explicitly the information of the transmit beam(s) used for a PDSCH allocation and the scheduling information for a PDSCH allocation. In one method, a UE-common DCI in one subframe could configure the transmit beam(s) used for all the PDSCH allocation in one subframe. [0253]: the UE needs to know using which Rx mode (or Rx beams) to receive the downlink transmission including PDCCH and PDSCH. In some embodiment, one or more Rx modes are signaled to the UE, which may be used for the reception of downlink transmission, PDCCH and/or PDSCH. The signaling can include the following: the ID of Rx mode; the slot offset information, the slot index where the UE may begin to use the indicated Rx mode; and the information on downlink channel on which the UE may apply the indicated Rx mode.). The purpose of Guo relates to beam measurement and management in wireless communication systems. ([0002], of Guo). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Guo with NPL, to provide a UE with necessary information for receiving a downlink ([0253], of Guo).
As per claim 47, NPL, Kang, and Guo discloses the method of claim 46, wherein performing the operation comprises considering to receive the downlink transmission using a beam for the reception of the PDCCH.
NPL may not explicitly disclose, but Guo, which is in the same field of endeavor, discloses wherein performing the operation comprises considering to receive the downlink transmission using a beam for the reception of the PDCCH (Guo [0168] In one embodiment, the BS configures the transmit beam for a PDSCH through a DCI in PDCCH which schedules a PDSCH allocation. The DCI could contains explicitly the information of the transmit beam(s) used for a PDSCH allocation and the scheduling information for a PDSCH allocation. In one method, a UE-common DCI in one subframe could configure the transmit beam(s) used for all the PDSCH allocation in one subframe. [0253]: In multi -beam based system, the UE needs to know using which Rx mode (or Rx beams) to receive the downlink transmission including PDCCH and PDSCH. In some embodiment, one or more Rx modes are signaled to the UE, which may be used for the reception of downlink transmission, PDCCH and/or PDSCH. The signaling can include the following: the ID of Rx mode; the slot offset information, the slot index where the UE may begin to use the indicated Rx mode; and the information on downlink channel on which the UE may apply the indicated Rx mode.). The purpose of Guo relates to beam measurement and management in wireless communication systems. ([0002], of Guo). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Guo with NPL, to provide a UE with necessary information for receiving a downlink ([0253], of Guo).
As per claim 55, NPL and Kang discloses the method of claim 48, further comprising: performing an operation for transmitting a downlink transmission after a time offset from the transmission of the PDCCH.
NPL may not explicitly disclose, but Guo, which is in the same field of endeavor, discloses performing an operation for transmitting a downlink transmission after a time offset from the transmission of the PDCCH (Guo [0168] In one embodiment, the BS configures the transmit beam for a PDSCH through a DCI in PDCCH which schedules a PDSCH allocation. The DCI could contains explicitly the information of the transmit beam(s) used for a PDSCH allocation and the scheduling information for a PDSCH allocation. In one method, a UE-common DCI in one subframe could configure the transmit beam(s) used for all the PDSCH allocation in one subframe. [0253]: the UE needs to know using which Rx mode (or Rx beams) to receive the downlink transmission including PDCCH and PDSCH. In some embodiment, one or more Rx modes are signaled to the UE, which may be used for the reception of downlink transmission, PDCCH and/or PDSCH. The signaling can include the following: the ID of Rx mode; the slot offset information, the slot index where the UE may begin to use the indicated Rx mode; and the information on downlink channel on which the UE may apply the indicated Rx mode.). The purpose of Guo relates to beam measurement and management in wireless communication systems. ([0002], of Guo). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Guo with NPL, to provide a UE with necessary information for receiving a downlink ([0253], of Guo).
As per claim 56, NPL, Kang, and Guo discloses the method of claim 55, further comprising transmitting the downlink transmission using a beam for the transmission of the PDCCH.
NPL may not explicitly disclose, but Guo, which is in the same field of endeavor, discloses transmitting the downlink transmission using a beam for the transmission of the PDCCH (Guo [0168] In one embodiment, the BS configures the transmit beam for a PDSCH through a DCI in PDCCH which schedules a PDSCH allocation. The DCI could contains explicitly the information of the transmit beam(s) used for a PDSCH allocation and the scheduling information for a PDSCH allocation. In one method, a UE-common DCI in one subframe could configure the transmit beam(s) used for all the PDSCH allocation in one subframe. [0253]: In multi -beam based system, the UE needs to know using which Rx mode (or Rx beams) to receive the downlink transmission including PDCCH and PDSCH. In some embodiment, one or more Rx modes are signaled to the UE, which may be used for the reception of downlink transmission, PDCCH and/or PDSCH. The signaling can include the following: the ID of Rx mode; the slot offset information, the slot index where the UE may begin to use the indicated Rx mode; and the information on downlink channel on which the UE may apply the indicated Rx mode.). The purpose of Guo relates to beam measurement and management in wireless communication systems. ([0002], of Guo). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Guo with NPL, to provide a UE with necessary information for receiving a downlink ([0253], of Guo).

Response to Arguments
Applicant’s arguments, see pages 6-7, filed 02/23/2022, with respect to the rejection(s) of claim(s) 39-58 under 102/103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FAIYAZKHAN GHAFOERKHAN whose telephone number is (571)270-7161.  The examiner can normally be reached on Flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz R Sheikh can be reached on (571) 272-3795.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


FAIYAZKHAN . GHAFOERKHAN
Examiner
Art Unit 2476


/FAIYAZKHAN GHAFOERKHAN/            Examiner, Art Unit 2476